DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08/30/2021.  These drawings are accepted, and the drawing objections set forth prior are withdrawn.

Claim Rejections - 35 USC § 112
The updated claims were received on 08/30/2021.  These claims are accepted, and the USC 112 rejections set forth prior are withdrawn.

Claim Rejections - 35 USC § 101
The updated claims were received on 08/30/2021.  These claims are accepted, and the USC 101 rejections set forth prior are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duggal et al. (US 20160030128 A1) (hereon referred to as Duggal).
Regarding claim 1, Duggal teaches a radiolucent tissue retraction device, comprising:
a handle (120) extending along a longitudinal handle axis, the handle having a first end and a second end opposite the first end (see labelled diagram of FIg. 1 below);
a first paddle (see labelled diagram of FIg. 1 below) coupled to the first end of the handle, the first paddle including a first portion extending parallel to and offset from the handle, and a second portion connecting at least one radiolucent feature extending into a surface thereof (see Para. [0032], noting that any translucent feature would be radiolucent), wherein the first portion of the first paddle is curved along a longitudinal axis thereof and has a bone contacting surface configured to fit against a shape of a bone, the first portion of the first paddle disposed generally along a first plane (see labelled diagram of FIg. 1 below); and 

    PNG
    media_image1.png
    291
    755
    media_image1.png
    Greyscale

a second paddle coupled to the second end of the handle, the second paddle including a first portion extending parallel to and offset from the handle and a second portion connecting the first 
wherein the handle is disposed between the first plane and the second plane (see labelled diagram of FIg. 1 above).

    PNG
    media_image2.png
    265
    522
    media_image2.png
    Greyscale

Regarding claim 2, Duggal teaches the device of claim 1, wherein the second paddle has at least one radiolucent groove extending into a surface therof (note that the transparent feature is a coating on the surface, see Para. [0032]).
Regarding claim 3, Duggal teaches the device of claim 1, wherein at least one radiolucent feature is a groove (note that handle and first portion form a groove in corner). 
Regarding claim 7, Duggal teaches the device of claim 1, wherein the first portion of the second paddle is curved along a longitudinal axis thereof and has a bone contacting surface configured to fit agaist a shape of a bone (see curve in labelled diagram of Fig. 1, noting that this is a functional limitation, and noting that the paddles would both be capable of contacting bone).
Regarding claim 8, Duggal teaches the decive of claim 1, wherein the first portion of the first paddle is disposed approximately 90-degrees to the second portion of the first paddle (note tha the first portion of the first paddle is substantially perpendicular to the second portion, see Fig. 1).
Claims 11-13, 15, 17-18, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daavettila et al. (US 20170311941 A1) (hereon referred to as Daavettila).
Regarding claim 11, Daavettila teaches a tissue retraction device (10, see Fig. 2) for surgery in a patient, comprising: 
a retractor comprising a first elongated paddle (18 and 20) extending between a proximal end and a distal end (see labelled diagram of Fig. 1 above), wherein the distal end is positionable in the patient, the paddle including at least one radiolucent feature (see hole in paddles shown in Fig. 1) extending between the distal and proximal ends and between opposing lateral sides of the first elongated paddle, the first elongated paddle portion being formed of stainless steel (see Para. [0038]) (note that the paddle may be fully stainless steel, however it furthermore comprised a radiolucent hole. Also note that radiolucent material may be used as well. (see Para. [0038])), the paddle configured to fit against a posterior tibial surface (note that this is a functional limitation and requires only that the retractor is capable of touching the posterior tibial surface); and 
a handle (14) extending from a proximal end to a distal end, the distal end coupled to the proximal end of the retractor. 

    PNG
    media_image3.png
    337
    339
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    487
    487
    media_image4.png
    Greyscale

Regarding claim 12, Daavettila teaches the device of claim 11, further comprising a second elongated paddle (22 and 24) coupled to the proximal end of the handle, the second elongated paddle extending between a proximal end and a distal end (see labelled diagram of Fig. 1 below), wherein the proximal end is positionable in the patient, the paddle including at least one radiolucent feature (see 
Regarding claim 13, Daavettila teaches the device of claim 11, wherein the at least one radiolucent feature is a groove (see hole in paddles shown in Fig. 1, which is formed from a groove, and also note the alternative radiolucent materials may be used (see Para. [0037]).
Regarding claim 15, Daavettila teaches the device of claim 12, wherein the longitudinal axis of each the first and second paddles is angled with respect to a longitudinal axis of the handle (see Fig. 1, noting that the angles of the paddles are relative to that of the handle). Note that a specific angle is not claimed.
Regarding claim 17, Daavettila teaches the device of claim 12, wherein a free end of each of the first and second paddles includes a first bone-contacting surface and a second opposing surface, the second opposing surface curving toward the first surface at a free end to form a tip at the free end (see tip in labelled as longitudinal curve in diagram of Fig. 1 above).
Regarding claim 18, Daavettila teaches the device of claim 12, wherein the first and second paddles taper at a distal portion thereof (see taper at tip labelled as longitudinal curve in diagram of Fig. 1 above).
Claims 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Protopsaltis (US 8636654 B2).
Regarding claim 20, Protopsaltis teaches a method of tissue retraction without visualization impairment, comprising: 
inserting a retractor (see embodiment in Fig. 3) to an operative site within a body, the retractor positioned to protect a target anatomical structure, the retractor comprising (Col. 6, ll. 34-50): 

a first paddle (76) (see Col. 4, ll. 57-62) coupled to a first end of the handle, the first paddle including a first portion and a second portion, the first portion lying in a second plane parallel to the first plane and having at least one radiolucent feature (74) extending into a surface thereof (see Col. 6, ll. 54-58), the second portion including a bend, wherein the first portion of the first paddle is curved along a longitudinal axis thereof (see labelled diagram of Fig. 3 below); and 
determining the location and orientation of instruments or anatomical features within the operative site through the radiolucent feature of the first portion of the first paddle using an imaging system (Col. 6, ll. 54-62).  

    PNG
    media_image5.png
    448
    380
    media_image5.png
    Greyscale

Regarding claim 21, Protopsaltis teaches the method of claim 20, further comprising making an incision in skin adjacent the location of the operative site to be accessed (Col. 6, ll. 34-35).  
Regarding claim 22, Protopsaltis teaches the method of claim 20, wherein the retractor further comprises a second paddle (76) (Col. 4, ll. 57-62) positionable within the patient and coupled to a second end of the handle, the second paddle including a first portion and a second portion, the first portion of the second paddle lying in a third plane parallel to the first and second planes and having at .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Duggal (US 20160030128 A1).
Duggal teaches a tissue retraction device with radiolucent features (see Fig. 1), comprising a handle, first and second paddles, and respective first and second portions of the first and second paddles (see labelled diagram of Fig. 1 above), and further comprising a metal component (see Para. [0032] and [0053], further noting that the embodiment shown in Fig. 1 may apply utilize multiple embodiments, see Para. [0034]), however fails to disclose the use of 1.4542 stainless steel.
Applicant states in the specification that several varieties of stainless steel may be used, including 1.4542 (see Para. [0013], [0016], and [0020]), however fails to disclose a criticality for the material recited in claim 4. It would have therefore been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a version of stainless steel such as 1.4542 stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
14 is rejected under 35 U.S.C. 103 as being unpatentable over Daavettila (US 20170311941 A1).
Daavettila teaches a radiolucent tissue retraction device (10, see Fig. 2), comprising a handle (14), a first paddle with a first portion (20) and a first paddler a second portion (18), further comprising a second paddle, made of a second paddle first portion (24) and a second portion (22), having at least one radiolucent features and also being made of stainless steel {see Para. [0038]), however fails to disclose the use of 1.4542 stainless steel.
Applicant states in the specification that several varieties of stainless steel may be used, including 1.4542 (see Para. [0013], [0016], and [0020]), however fails to disclose a criticality for the material recited in claim 14. It would have therefore been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a version of stainless steel such as 1.4542 stainless steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.
Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Daavettila (US 20170311941 A1) in view of Nottmeier (US 20120265021 A1). 
Daavettila teaches a radiolucent tissue retraction device (10) (see Fig. 1), comprising: 
a handle (14) extending along a handle axis; and 
a first paddle (comprised of 18 and 20) coupled to a first end of the handle, the first paddle including a first part (20) extending along a first paddle axis parallel to and laterally offset from the handle axis (see Fig. 2), and 
a second part (18) connected to the first part, the second part of the first paddle connecting the first paddle (20) to the handle (14) and extending transverse to the handle and first paddle axes, 

wherein the first part of the first paddle is curved about a first curvature axis transverse to the first paddle axis (see curve of paddle in Fig. 1),
a second paddle (comprising 22 and 24) coupled to a second end of the handle (coupled via 12), the second paddle including a first part (24) extending along a second paddle axis parallel to and laterally offset from the handle axis (see Fig. 2), and 
a second part (22) connected to the first part of the second paddle, the second part of the second paddle connect in the second paddle to the handle and extending transverse to the handle and second paddle axes, 
wherein the second part is curved about a second curvature axis transverse to the first paddle axis (see curve of paddle in Fig. 1) (claim 24),
wherein the first part of the first paddle is curved about a curved second curvature axis parallel to and radially within the curve of the first part of the first paddle about the first curvature axis (see labelled diagram of Fig. 1 below) (claim 25),

    PNG
    media_image6.png
    352
    376
    media_image6.png
    Greyscale

wherein the first part oi the first paddle is angled approximately 60+/-2 degrees with respect to the longitudinal axis or the handle and the first part of the second paddle is angled approximately 60+/-claim 24)
Nottmeier teaches a radiolucent (see Para. [0046]) tissue retraction device (10, see Fig. 2), comprising a handle (32), a first paddle with a first portion (26) and a first paddle second portion (22), further comprising a second paddle, made of a second paddle first portion (24) and a second portion (20), having at least one radiolucent features, wherein the first and second paddle portions may be angled up to 60 degrees in order to accommodate varying degrees of surgical retraction (see Para. [0020]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first paddle first portion and the second paddle first portion such that they are angularly adjustable as taught by Nottmeier, as this would allow for more ease of operation (see Para. [0010]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Daavettila (US 20170311941 A1) as applied to claim 14 above, and further in view of Nottmeier (US 20120265021 A1).
Daavettila fails to disclose the longitudinal axes of the first and second paddles 5are angled approximately 60 +/- 2 degrees with respect to the longitudinal axis of the handle.
Nottmeier teaches a radiolucent (see Para. [0046]) tissue retraction device (10, see Fig. 2), comprising a handle (32), a first paddle with a first portion (26) and a first paddle second portion (22), further comprising a second paddle, made of a second paddle first portion (24) and a second portion (20), having at least one radiolucent features, wherein the first and second paddle portions may be angled up to 60 degrees in order to accommodate varying degrees of surgical retraction (see Para. [0020]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first paddle first portion and the second paddle first portion such that .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Duggal (US 20160030128 A1).
Duggal teaches a tissue retraction device with radiolucent features (see Fig. 1), comprising a handle, first and second paddles, and respective first and second portions of the first and second paddles (see labelled diagram of Fig. 1 above), further comprising a metal component (see Para. [0032] and [0053], further noting that the embodiment shown in Fig. 1 may apply utilize multiple embodiments, see Para. [0034]), however fails to disclose a width of approximately 0.3 mm. 
Although applicant expresses that the thinner metal components may improve radiolucency (see Para. [0013]), the criticality for the design to be radiolucent is satisfied by the primary reference cited above (Duggal). It therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further select a width of 0.3 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Daavettila (US 20170311941 A1).
Daavettila teaches a radiolucent tissue retraction device (10, see Fig. 2), comprising a handle (14), a first paddle with a first portion (20) and a first paddler a second portion (18), further comprising a second paddle, made of a second paddle first portion (24) and a second portion (22), having at least one radiolucent features and also being made of stainless steel {see Para. [0038]), however fails to disclose a width of approximately 0.3 mm. 
Although applicant expresses that the thinner metal components may improve radiolucency (see Para. [0013]), the criticality for the design to be radiolucent is satisfied by the primary reference In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Protopsaltis (US 8636654 B2).
Protopsaltis teaches a method of tissue retraction without visualization impairment, comprising: inserting a retractor (see embodiment in Fig. 3) to an operative site within a body (Col. 6, ll. 34-50), a handle (36) lying in a first plane (see Fig. 2); a first stainless steel paddle portion (76) (see Col. 4, ll. 57-62), at least one radiolucent feature (74) extending into a surface thereof (see Col. 6, ll. 54-58), and determining the location and orientation of instruments or anatomical features within the operative site through the radiolucent feature of the paddle portion using an imaging system (Col. 6, ll. 54-62), however fails to disclose the radiolucent feature having a width of approximately 0.3 mm. 
Although applicant expresses that the thinner metal components may improve radiolucency (see Para. [0013]), the criticality for the design to be radiolucent is satisfied by the primary reference cited above (Protopsaltis). It therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further select a width of 0.3 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see pp. 13-14, filed 08/30/2021, with respect to the rejection of claims 1-8 and 10 under USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Duggal, US 20160030128 A1. See above.
Applicant's arguments, see pp. 14-17, filed 08/30/2021, with respect to the rejections of claims 11-25 under USC 102(a)(1) have been fully considered but they are not persuasive.
Regarding applicants arguments of claim 11, the amended claim recites “the paddle configured to fit against a posterior tibial surface”. This recitation is a functional limitation, and therefore requires only that the retractor be capable of touching a tibial surface. Regardless of the specific contour of the blade, the retractor taught by Daavettila is capable of touching a tibial surface.
Regarding applicant’s arguments of claim 20, the recitation of the term “handle” is emphasized, and applicant argues that component 36 of Protopsaltis is not a handle. However, component 36 is capable of being held, and therefore satisfies the requirement of the claim. No specific structure or use is required by the claim, nor does it specify a method of grabbing or using the handle. 
Regarding applicant’s arguments of claim 24, the amended claim set contradicts what is recited on P. 16 of applicant’s remarks. Claim 24 requires that the paddles move in opposite angles relative to the handle, however in the remarks filed 08/30/2021, applicant alleges that the paddles move in opposite directions relative to the handle. Due to this inconsistency between the arguments and the claim, these remarks are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        
/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773